Title: James Madison to Thomas P. Jones, November 1827
From: Madison, James
To: Jones, Thomas P.


                        
                            
                                
                            
                            
                                
                                    
                                
                                [ca. November 1827]
                            
                        
                        J. Madison presents his respects to Docr Jones with many thanks for the copy of
                            his late address before the Franklin Institute. The facts & remarks on the employment
                            of slaves, in Manufacturies, make it particularly interesting to the Southern sections of the Union, & encourage
                            the hopes of a success in the experiments on foot, which may produce a rapid multiplication of them.
                        
                        
                            
                                
                            
                        
                    